DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US PG. Pub. 2005/0282315) in view of Ito et al. (US PG. Pub. 2009/0217522).

Regarding claim 1 – Jeong teaches a multilayer circuit board (figs. 4 & 8 [paragraph 0033] Jeong states, “printed circuit board 100”), comprising: a base layer (fig. 8, 106 [paragraph 0033] Jeong states, “insulating layers 102, 106”); a second pattern layer (108 [paragraph 0038] Jeong states, “printed circuit pattern 108”) formed on one side (top side shown in figure 8) of the base layer (106); a first pattern layer (114 [paragraph 0039] Jeong states, “printed circuit pattern 114”) formed on the second pattern layer (108); an interlayer insulating layer (110 [paragraph 0034] Jeong states, “a buffer layer 110, which is an insulating layer”) formed between the first pattern layer (114) and the second pattern layer (108), the interlayer insulating layer (110) being formed on the second pattern layer (108) so as to correspond to a region (see overlapping “region” between the first 114 and second 108 pattern layers as shown in figure 8) in which the first pattern layer (114) is formed; and a protective layer (116 [paragraph 0036] Jeong states, “insulating films 102, 106 and 116”) that covers a part of the first pattern layer (114) which is formed on the interlayer insulating layer (110) and is located in the uppermost layer among a plurality of pattern layers (114, 108 & 103), the protective layer (116) is integrally formed on the interlayer insulating layer (110).
 	Jeong does not teach explicitly wherein the interlayer insulating layer being partially formed on the second pattern layer; and the protective layer is integrally formed on the second pattern layer.
 	Ito teaches a multilayer circuit board (fig. 7 [title] Ito states, “process for producing multilayer printed wiring board”), comprising: a base layer (11); wherein an interlayer insulating layer (20 [paragraph 0077] Ito states, “the cover layer of the motherboard 20 are made of the same insulating layer 17”) being partially formed on a second pattern layer (12 [paragraph 0067] Ito states, “conductor layers (wiring circuits) 12”); and a protective layer (16 [paragraph 0076] Ito states, “covering layer 16”) is integrally formed on the second pattern layer (12).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer circuit board having the interlayer insulating layer being formed on the second pattern and the protective layer integrally formed on the interlayer insulating layer as taught by Jeong with the second pattern layer only being partially covered by the interlayer insulating layer and the protective layer being integrally formed on the second pattern layer as taught by Ito because Ito states, “the covering layer 16 coats one portion of the motherboard 10 and the multi-layer portions, thus, for example, in the case when the motherboard wiring board is flexible, even at the time of bending, it is possible to prevent separation occurring on the interface between the multi-layer portions and the bending portion” [paragraph 0076]. Additionally having the protective layer being formed on the second pattern layer will protect the second pattern layer from moisture/dust and separation as discussed above.

Regarding claim 2 – Jeong in view of Ito teach the board of claim 1, wherein the interlayer insulating layer (Ito; fig. 7, 20) is formed in an area of 1% to 50% of a total area (figure 7 shown the area taken up by the interlayer insulating layer 20 is shown to be between 1% and 50%) of the base layer (11 [paragraph 0067] Jeong states, “insulating base material 11”).

Regarding claim 3 – Jeong in view of Ito teach the board of claim 1, wherein when the interlayer insulating layer (Ito; fig. 7, 20) is formed of at least two or more layers ([paragraph 0071] Ito states, “multi-layer-forming portions (partial wiring boards 20)”), an area of an upper interlayer insulating layer (uppermost layer of interlayer insulating layer 20) is less than or equal to an area of a lower interlayer insulating layer (lowermost layer of interlayer insulating layer 20; claimed structure shown in figure 7).

Regarding claim 4 – Jeong in view of Ito teach the board of claim 1, wherein the interlayer insulating layer (Jeong; fig. 8, 110) is formed between the first pattern layer (114) and the second pattern layer (108), and is formed corresponding to a region in which the pattern layer (protective layer 116 that is shown overlapping the first and second pattern layers) positioned higher among the first pattern layer (114) and the second pattern layer (108) is formed (The height of the protective layer 116 is shown to be higher than the first 114 and second 108 pattern layers).

Regarding claim 5 – Jeong in view of Ito teaches the board of claim 1, wherein the interlayer insulating layer (Ito; fig. 5, layers 21/22 that comprise interlayer insulating layer 20) is made of a polyimide ([paragraph 0067] Ito states, “the insulating base material 22 of the resin base material 21 with single-sided wiring circuit may be made from a flexible resin such as polyimide”).
 	Jeong in view of Ito fail to teach wherein the interlayer insulating layer is formed by printing or coating a liquid polyimide component between the two adjacent pattern layers and then curing.
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “interlayer insulating layer”, does not depend on its method of production, i.e. “formed by printing or coating a liquid polyimide component between the two adjacent pattern layers and then curing”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Regarding claim 6 – Jeong in view of Ito teach the board of claim 1, further comprising: a third pattern layer (Jeong; fig. 8, 103 [paragraph 0033] Jeong states, “circuit pattern 103”) formed on the other side (bottom side) of the base layer (106), wherein the third pattern layer (103) is electrically connected to the first pattern layer (114) and the second pattern layer (1087) through a conduction hole (104 [paragraph 0038] Jeong states, “via hole 104 with a conductive layer”) formed in the base layer (106) and a conduction hole (112 [paragraph 0039] Jeong states, “via hole 112 is filled with conductive layer via”) formed in the interlayer insulating layer (110), and wherein the first pattern layer (114) is electrically connected to the second pattern layer (108) through the conduction hole (112) formed in the interlayer insulating layer (110).

Regarding claim 7 – Jeong in view of Ito teach the board of claim 1, wherein the protective layer (Ito; fig. 7, 16) formed on a remaining region other than a terminal portion (see terminal portions connected to via within interlayer insulating layer 20) in the first pattern layer (exposed top conductive pattern shown on top of interlayer insulating layer 20) and the second pattern layer (12).

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ito et al. (US PG. Pub. 2009/0217522) and further in view of Wu et al. (US PG. Pub. 2017/0042026).

Regarding claim 1 – Ito teaches a multilayer circuit board (fig. 7 [title] Ito states, “process for producing multilayer printed wiring board”), comprising:
a base layer (11 [paragraph 0067] Ito states, “insulating base material 11”);
a second pattern layer (12 [paragraph 0067] Ito states, “conductor layers (wiring circuits) 12”) formed on one side (top side) of the base layer (11);
a first pattern layer (first pattern layer shown on top surface of interlayer insulating layer 20) formed on the second pattern layer (12; see fig. 7);
an interlayer insulating layer (20 [paragraph 0077] Ito states, “the cover layer of the motherboard 20 are made of the same insulating layer 17”) formed between the first pattern layer and the second pattern layer (claimed structure shown in figure 7), the interlayer insulating layer (20) being partially formed on the second pattern layer (12) so as to correspond to a region in which the first pattern layer is formed (claimed structure shown in figures 19A-19C and appears consistent with Applicants disclosure); and
a protective layer (16 [paragraph 0075] Ito states, “covering layer 16”) that covers a part (side surface and part of top surface of interlayer insulating layer 20) of the interlayer insulating layer (20), the protective layer (16) is integrally formed on the second pattern layer (12) and the interlayer insulating layer (20; claimed structure shown in figure 7).
 	Ito fails to teach wherein the protective layer covers a part of the first pattern layer which is formed on the interlayer insulating layer and is located in the uppermost layer among a plurality of pattern layers.
 	Wu teaches a multilayer circuit board (fig. 1D, 100) wherein the protective layer (160a [paragraph 0035] Wu states, “solder mask layer 160a”) covers a part of the first pattern layer (130 [paragraph 0034] Wu states, “conductive bumps 130”) which is formed on the interlayer insulating layer (120 [paragraph 0034] Wu states, “dielectric layer 120”) and is located in the uppermost layer among a plurality of pattern layers (claimed structure shown in figure 1D).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer circuit board having a first and second pattern with an interlayer insulating layer therebetween and a protective layer formed on a part of the second pattern layer and the interlayer insulating layer as taught by Ito with the protective layer also covering a part of the first pattern layer as taught by Wu because Wu states, “the side surface of the conductive bump 130 is completely covered by the photo imageable dielectric layer 120 and the solder mask layer 160a, so as to further decrease a chance that the conductive bump 130 is oxidized or eroded” [paragraph 0035].

Regarding claim 2 – Ito in view of Wu teach the board of claim 1, wherein the interlayer insulating layer (Ito; fig. 7, 20) is formed in an area of 1% to 50% of a total area (figure 7 shown the area taken up by the interlayer insulating layer 20 is shown to be between 1% and 50%) of the base layer (11 [paragraph 0067] Jeong states, “insulating base material 11”).

Regarding claim 3 – Ito in view of Wu teach the board of claim 1, wherein when the interlayer insulating layer (Ito; fig. 7, 20) is formed of at least two or more layers ([paragraph 0071] Ito states, “multi-layer-forming portions (partial wiring boards 20)”), an area of an upper interlayer insulating layer (uppermost layer of interlayer insulating layer 20) is less than or equal to an area of a lower interlayer insulating layer (lowermost layer of interlayer insulating layer 20; claimed structure shown in figure 7).

Regarding claim 7 – Ito in view of Wu teach the board of claim 1, wherein the protective layer (Ito; fig. 7, 16) formed on a remaining region other than a terminal portion (see terminal portions connected to via within interlayer insulating layer 20) in the first pattern layer (exposed top conductive pattern shown on top of interlayer insulating layer 20) and the second pattern layer (12).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847